Matter of Charles A. (April W.A.--Norman A.) (2020 NY Slip Op 02710)





Matter of Charles A. (April W.A.--Norman A.)


2020 NY Slip Op 02710


Decided on May 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020

Acosta, P.J., Renwick, Richter, González, JJ.


11469 -61/12 -47/14

[*1] In re Charles A., and Others, Children Under Eighteen Years of Age, etc. April W.A., Respondent-Appellant, Norman A., Respondent, Administration for Children's Services, Petitioner-Respondent.


Schpoont & Cavallo, LLP, New York (Carrie Anne Cavallo of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Janet L. Zaleon of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the children.

Appeal from order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about December 19, 2018, to the extent it denied respondent mother's motion for modification of the temporary orders of visitation, unanimously dismissed, without costs, as academic.
This appeal has been rendered moot by the termination of respondent's parental rights following a finding of permanent
neglect (see Matter of D'Elyn Delilah W. [Liza Carmen T.], 135 AD3d 417, 417 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2020
CLERK